Citation Nr: 0804523	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran contends that a compensable rating for residuals 
of scarring of the left cornea is warranted.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

At a December 2007 hearing before the Board, the veteran 
identified additional treatment records that have not been 
obtained and associated with the claims file.  Specifically, 
the veteran's most recent VA treatment records have not been 
obtained.  The RO should obtain these records and associate 
them with the claims file.  In addition, the veteran 
testified that he received treatment from a private 
optometrist at LensCrafters in 2006, and that his 
prescription changed at that time.  The RO should, with the 
assistance of the veteran, attempt to obtain the veteran's 
records from LensCrafters, as well as the records of any 
other medical treatment provider that the veteran may have 
seen for his left eye disorder.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In addition, the Board finds that an additional VA 
examination is warranted.  In his December 2007 Board hearing 
testimony, the veteran stated that his visual acuity had 
gotten worse since his last VA examination.  Also, the Board 
notes that the veteran's most recent VA examination of record 
is from September 2003, over 4 years ago.  VA's duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board finds that an additional VA 
examination is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include LensCrafters, who have treated him 
for his service-connected left eye 
disorder since October 2003.  The RO must 
then attempt to obtain copies of the 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records, the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the veteran must be 
afforded a VA examination to determine the 
current severity of his service-connected 
left eye disorder.  The claims file must 
be made available to and reviewed by the 
examiner.  Any necessary test or studies 
must be conducted and all findings must be 
reported in detail.  The examiner must 
make findings regarding the impairment of 
visual acuity or field loss, pain, rest-
requirements, and episodic incapacity, due 
to the veteran's service-connected left 
eye disorder.  If any of the information 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
each opinion expressed must be provided.  
The report must be typed.   

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



